The Attorney          General of Texas
                                                        December 22, 1982
MARK WHITE
Attorney General


                                        Honorable James S. McGrath          Opinion No.   MW-523
Supreme      Court Building             Criminal District Attorney
P. 0. Box 12546
                                        Jefferson County                    Re: The special fund established
Austin,    TX. 76711. 2546
512/475-2501
                                        P. 0. Box 2553                      by   section  54.061(c) of the
Telex    9101674-1367                   Beaumont, Texas   77704             Family Code
Telecopier     5121475.0266
                                        Dear Mr. McGrath:
1607 Main St., Suite 1400
Dallas, TX. 75201-4709                       You have asked two questions dealing with the special fund
2141742.6944                            established by section 54.061 of the Family Code which reads:

                                                    (a) If a child is placed on probation under
4624 Alberta       Ave.. Suite    160
El Paso. TX.       79905.2793
                                                 Section 54.04(d)(l) of this code, the juvenile
915l533.3484                                     court, after giving the child, parent, or other
                                                 person responsible for the child’s support a
                                                 reasonable opportunity to be heard, may order the
1220 Dallas Ave., Suite          202             child, parent, or other person, if financially
ti~uslon,    TX. 77002.6966
713/650-0666
                                                 able to do so, to pay to the court a fee of not
                                                 mre than $15 a month during the period that the
                                                 child continues on probation.
606 Broadway.        Suite 312
Lubbock,     TX.    79401.3479                      (b) Orders for the payment of fees under this
6061747-5238
                                                 section may be enforced as provided by Section
                                                 54.07 of this code.
4309 N. Tenth. Suite B
MAW”,       TX. 76501-1685                          (c) The court shall deposit the fees received
5121662-4547                                     under this section in the county treasury to the
                                                 credit of a special fund that may be used only for
200 Main Plaza, Suite 400                        juvenile probation or community-based juvenile
San Antonio.  TX. 762052797                      corrections services or facilities in which a
5121225-4191                                     juvenile may be required to live while under court
                                                 supervision. (Emphasis added).
An Equal      Opportunity/
Affirmative     Action     Employer         Your questions are:

                                                    1. Can the county place the funds paid to it
                                                 by the Texas Youth Council pursuant to section
                                                 61.083 of the Human Resources Code in the special
                                                 fund?

                                                    2. Can the county place the funds paid to it
                                                 as an adoption investigation fee in the special
                                                 fund?



                                                               p. 1895
Honorable James S. McGrath - Page 2     (MW-523)




     Section 54.061 limits the use to which the special fund created
can be put, but it does not restrict the sources from which the fund
may be augmented. It merely directs that certain receipts be credited
to that fund and no other.

     Section 61.083 of the Human Resources Code authorizes contracts
between the Texas Youth Council and the various counties of the state.
The council may thereby obtain the services of the county's juvenile
probation department for the supervision of children on furlough from
a council facility. See V.T.C.S. arts. 5138d. 5142b. The statute
restricts the amount that may be paid to a county therefor, but it
does not restrict the use of the money after it is paid to the county.
We have found nothing in the law that would prevent a solvent county
from depositing into the special section 54.061 fund the moneys
received from the council. Cf. V.T.C.S. arts. 1630, 1709a.

     Similarly, we find nothing to prohibit the county from depositing
in the special fund the money it might be allowed by a court as fees
for the conduct of adoption investigation social studies pursuant to
sections 11.12 and 16.031 of the Family Code. Section 16.031 requires
the court in a suit affecting the parent-child relationship to order
the making of a social study as provided in section 11.12.

     The latter section permits the study to be made by "any person
appointed by the court." In our opinion "any person" includes an
agency of a county. See Code Construction Act, V.T.C.S. art. 5429b-2;
Family Code §ll.O1(7)>rown v. Brown, 521 S.W.2d 730 (Tex. Civ. App.
- Houston [14th Dist.] 1975, no writ). It was determined in Attorney
General Opinion H-362 (1974) that the court is authorized to impose
the cost of the study as court costs.

                            SUMMARY

             Jefferson County may place in the special fund
          established by section 54.061 of the Family Code
          the funds it receives from the Texas Youth Council
          pursuant to section 61.083 of the Human Resources
          Code, and those it receives for conducting social
          studies pursuant to section 16.031 of the Family
          Code.




                                         MARK      WHITE
                                         Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General




                              p. 1896
Honorable James S. McGrath - Page 3 (m-523)




RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Bruce Youngblood
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
Steve Martin
Jim Moellinger
Bruce Youngblood




                               p. 1897